Citation Nr: 0413744	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, as secondary to a service-connected gunshot wound 
of the right knee with replacement.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from November 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran contends that he has a current low back disorder 
secondary to his service-connected gunshot wound of the right 
knee with replacement.  He has submitted private chiropractic 
treatment records in support of his claim.  The veteran 
should be provided a VA examination, and an opinion should be 
obtained regarding his claim for secondary service 
connection.  He also contends that he suffered acoustic 
trauma in service in Vietnam.  The veteran is a combat 
veteran, in receipt of a Purple Heart and several other 
commendations.  He should be afforded a VA audiology 
examination to determine whether he currently has hearing 
loss related to his active service.  See 38 C.F.R. § 3.159.

Accordingly, the claim is remanded for the following:

1.  Review the claims file and ensure that 
the duty to notify and assist has been 
satisfied.  See 38  U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Notify the veteran of (1) the information and 
evidence not of record that is necessary to 
substantiate the claims, (2) the information 
and evidence that VA will obtain on his 
behalf, (3) the information and  evidence 
that he is expected to provide and (4) 
request that he provide any evidence in his 
possession that pertains to the claims.  A 
record of his notification must be 
incorporated into the claims file.

2.  Schedule the veteran for a VA examination 
by a specialist in orthopedics.  The claims 
file and a copy of this remand must be 
reviewed by the doctor.  The doctor should 
indicate in the report if the claims file was 
reviewed.  All necessary tests, including x-
rays if indicated, should be conducted and 
all clinical findings reported in detail.  

The doctor is requested to provide an opinion 
as to the diagnosis and etiology of any low 
back disorder found to be present.  The 
doctor should state whether it is at least as 
likely as not that any currently diagnosed 
low back disorder was either a) caused by, or 
(b) aggravated by the veteran's service-
connected gunshot wound of the right knee 
with replacement.

The doctor must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Schedule the veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be reviewed by 
the examiner.  The examiner should indicate 
in the report if the claims file was 
reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current hearing loss disorder had its 
onset during active service or is related to 
any in-service disease or injury, including 
noise exposure.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

4.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.   If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided a 
supplemental statement of the case and be 
given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117  Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


